Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-15, none of the references, alone or in combination, discloses a video camera system for use in internal pipe inspection, comprising: a camera head including: an outer housing having a hollow interior; a camera module assembly including: one or more image sensors supported inside the housing for generating video and still image data corresponding to an interior of a pipe, and; one or more non-video sensors for generating non-video data, the one or more non-video sensors including at least an acoustic sensor for generating acoustic data corresponding to acoustic signals sensed inside of the pipe; a processing circuit, operatively coupled to the camera module assembly, to receive video data from the image sensors and non-video sensors including at least the acoustic data from the interior of the pipe and to further encode and embed acoustic and other non-video into the video signal via modulating the video signal during the vertical blanking interval (VBI) between frames and/or embedding non-video data in alternating lines or portions of alternating lines of an interlaced video signal in pre-defined locations for transmission to a coupled electronic device over a common transmission channel; and a data link receiver circuit to receive program instructions from a camera control unit or other directly or indirectly wired or wirelessly connected computing device to configure or reconfigure camera head software and/or firmware.
Regarding claims 16-24, none of the references, alone or in combination, discloses a video pipe inspection system, comprising: a video camera head including: an outer housing having a hollow interior; and a camera module assembly including: an image sensor supported inside the housing for generating an embedded video signal representing real time or near real time images of scenes in view of the image sensor, and; one or more non-video sensors for generating non-video sensor data for embedding into the video signal via modulating the video signal during the vertical blanking interval (VBI) between frames and/or embedding the non-video sensor data in alternating lines or portions of alternating lines of an interlaced video signal in predefined locations; a datalink receiver circuit communicatively coupled to a camera control unit or other computing device to receive program instructions from the camera control unit or other connected computing device to configure or reconfigure camera head software and/or firmware; a support frame; a cable reel rotatably mounted on the support frame; a resilient, flexible video push cable storable in continuous turns in the push reel and having a distal end operatively connected to the video camera head and a proximal end operatively connected to a central hub of the push reel, the push cable including at least a video conductor for conveying an embedded video signal to a camera control unit (CCU) and data link signal to the camera head, the push-cable further having a predetermined resiliency and flexibility to permit the push-cable to be unwound from the push reel in order to force the camera head a substantial distance down a length of pipe; and a camera control unit (CCU) including one or more processing elements programmed to receive the embedded video signal, decouple and decode the embedded non-video data, display and store the video as well as display, store, and/or send the embedded data, wherein the sending includes generating a data link signal at the CCU that is out of band to the embedded video signal for communicating data to the camera head.

Most Pertinent Prior Arts:
US 2014/0063229

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262. The examiner can normally be reached on Mon - Fri, 6AM – 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486